—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 16, 2001, convicting him of criminal possession of a weapon in the second degree and as*460sault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (GPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Santucci, J.P., Plorio, Goldstein and Townes, JJ., concur.